             Case:20-01470-jwb      Doc #:149 Filed: 09/15/2020      Page 1 of 3




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                          ____________________________

In re:
                                                          Case No. BG 20-01470
PURPLE EAST PLUS, INC.,                                   Chapter 11 (Subchapter V)

     Debtor.
______________________________________/

         ORDER ESTABLISHING PROCEDURES FOR VIRTUAL HEARING ON
               CONFIRMATION OF DEBTOR’S CHAPTER 11 PLAN

                      PRESENT: HONORABLE JAMES W. BOYD
                               United States Bankruptcy Judge

         On September 14, 2020, this court held a status conference in the above-
captioned case. At the status conference, the parties and the court discussed procedural
and substantive issues regarding the hearing on confirmation of the Debtor’s First
Amended Plan of Reorganization for Small Business Under Subchapter V of Chapter 11
Plan (Dkt. No. 114) and Second Pre-Confirmation Amendment to the Plan (Dkt. No. 143),
which is scheduled for September 17, 2020 at 2:00 p.m. Due to the on-going COVID-19
pandemic, the parties and the court agreed that it would be prudent to conduct the
confirmation hearing using the Zoom videoconferencing program/app.                 The court
determined to issue this order, outlining additional procedures for the virtual hearing.

         NOW, THEREFORE, IT IS HEREBY ORDERED that:

         1. Submission of Exhibits to Court and Opposing Counsel. By no later than
            September 16, 2020 at 4:00 p.m. Eastern Time, the parties shall email
            electronic copies of any exhibits they intend to offer into evidence to the court
            at carrie_foster@miwb.uscourts.gov and to all opposing counsel.                The
            electronic exhibits must include all exhibits a party intends to rely upon at the
            evidentiary hearing, even if the exhibits have already been docketed as
            attachments to the Plan or other pleadings.

         2. Form of Exhibits.     The exhibits shall be in PDF format and should be
            combined into a single PDF file. Each individual exhibit should be labeled
    Case:20-01470-jwb      Doc #:149 Filed: 09/15/2020        Page 2 of 3




   and bookmarked to ensure easy navigation.

3. Remote Witness Testimony.           In accordance with Federal Rule of Civil
   Procedure 43(a) (made applicable to this matter by Federal Rule of Bankruptcy
   Procedure 9017), a witness may be permitted to testify by contemporaneous
   transmission from a location other than the courtroom for good cause and in
   compelling circumstances.      The court finds that the COVID-19 pandemic
   constitutes good cause and presents compelling circumstances that justify
   permitting witnesses to testify by contemporaneous transmission from a
   different location (“Remote Witnesses”).

4. Responsibility for Remote Witnesses.           The party sponsoring a Remote
   Witness shall be responsible for supplying: (a) the Zoom hyperlink, Meeting ID,
   and password and (b) copies of all exhibits to the Remote Witness before the
   virtual hearing. If a Remote Witness does not have access to a program for
   viewing PDF files during the hearing, the party sponsoring the Remote Witness
   shall ensure the Remote Witness has a printed copy of all exhibits.

5. Swearing-In of Remote Witnesses. All Remote Witnesses shall be sworn in
   over Zoom videoconferencing and such testimony will have the same effect
   and be binding on the Remote Witness in the same manner as if such Remote
   Witness was sworn in by the judge or courtroom deputy in-person in open court.
   To the extent there is an error or malfunction with the videoconferencing
   system, the Remote Witness may be sworn in and testify via telephone only.

6. Additional Safeguards.       As an additional safeguard for the allowance of
   Remote Witness testimony, the court may require the Remote Witness and/or
   the sponsoring party to provide information such as: (a) the location of the
   Remote Witness (city, state, country); (b) the place from which the Remote
   Witness will testify (e.g., home or office); (c) whether anyone is or will be in the
   room with the Remote Witness during the testimony, and if so, who and for
   what purpose; and (d) whether the Remote Witness will have access to any
   documents other than exhibits provided to the court and the parties, and if so,
   what documents.
              Case:20-01470-jwb   Doc #:149 Filed: 09/15/2020      Page 3 of 3




         IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order pursuant
 to Fed. R. Bankr. P. 9022 and LBR 5005-4 upon Steven M. Bylenga, Esq., attorney for
 the Debtor; Scott A. Chernich, Esq., the Subchapter V Trustee; Michael Shiparski, Esq.,
 attorney for the United States Internal Revenue Service; Rebecca M. Smith, Esq.,
 attorney for the Michigan Unemployment Insurance Agency; the Office of the United
 States Trustee; and all parties in interest who have registered to receive notices through
 the court’s CM/ECF system in this case.

                                        END OF ORDER




IT IS SO ORDERED.

Dated September 15, 2020
